Case 2:19-cv-05747-FMO-MAA Document 1 Filed 07/02/19 Page 1 of 6 Page ID #:1


  1   JAMES C. NIELSEN (111889)
  2     jnielsen@nielsenhaley.com
      DANIEL N. KATIBAH (293251)
  3    dkatibah@nielsenhaley.com
  4   NIELSEN, HALEY & ABBOTT LLP
      100 Smith Ranch Road, Suite 350
  5   San Rafael, California 94903
  6   Telephone: (415) 693-0900
      Facsimile: (415) 693-9674
  7

  8   Attorneys for Plaintiff
      PENN STAR INSURANCE COMPANY
  9

 10                       UNITED STATES DISTRICT COURT
 11                     CENTRAL DISTRICT OF CALIFORNIA
 12                                 WESTERN DIVISION
 13

 14
      PENN-STAR INSURANCE                        Case No.:
      COMPANY, a Pennsylvania
 15   corporation,                               COMPLAINT FOR
 16                                              DECLARATORY JUDGMENT;
                  Plaintiff,
 17                                              DEMAND FOR JURY TRIAL
 18         v.

 19   PARTIES FANTASTIC, LLC, a
 20   California Limited Liability Company;
      and VIRGINIA LOVELACE, an
 21   individual,
 22

 23         Plaintiff Penn-Star Insurance Company complains against defendants Parties
 24   Fantastic, LLC, and Virginia Lovelace as follows:
 25
                    FIRST CLAIM FOR DECLARATORY JUDGMENT
 26
                               (Against all defendants)
 27         1.    Penn-Star is a Pennsylvania corporation with its principal place of
 28


                                                1
                               COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-05747-FMO-MAA Document 1 Filed 07/02/19 Page 2 of 6 Page ID #:2


  1   business in Bala Cynwyd, Pennsylvania.
  2         2.      Upon information and belief, Parties Fantastic, LLC is a California
  3   Limited Liability Company with its principal place of business in Los Angeles
  4   County, California.
  5         3.      Upon information and belief, defendant Virginia Lovelace was at all
  6   times mentioned an individual citizen of California, residing in the County of Los
  7   Angeles.
  8         4.      Jurisdiction is proper in this Court under 28 U.S.C. §1332(a)(1)
  9   because this is a civil action between citizens of different states and the amount in
 10   controversy exceeds $75,000. As alleged below, this case addresses a dispute over
 11   defense and indemnity of a cross-complaint brought by Lovelace against Parties
 12   Fantastic in an underlying action proceeding in the Los Angeles Superior Court.
 13   Upon information and belief, Lovelace has served Parties Fantastic with an offer to
 14   compromise under Cal. Code Civ. Proc. § 998 in the amount of $1 million.
 15         5.      Venue is proper in this District and Division under 28 U.S.C. §
 16   1391(b)(2), because a substantial amount of the events on which this action is
 17   based occurred in this division and district.
 18         6.      Penn-Star issued a policy of commercial general liability insurance,
 19   number CPV0018789, to “Sandra Walker and Eric Hassenfang dba Parties
 20   Fantastic” as Named Insured, effective for the policy period March 6, 2018,
 21   through March 6, 2019. The policy afforded a per-occurrence/personal and
 22   advertising injury liability limit of $1,000,000 and an aggregate limit of liability of
 23   $2,000,000.
 24         7.      This declaratory-judgment action arises from Lovelace’s cross-
 25   complaint in an action styled Parties Fantastic, LLC, et al. v. Church, et al., Los
 26   Angeles Superior Court no. 18STCV04719. Lovelace’s cross-complaint alleges
 27   claims for negligence, premises liability, and strict liability against Parties
 28   Fantastic, and others, and seeks damages for bodily injuries Lovelace allegedly


                                               2
                              COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-05747-FMO-MAA Document 1 Filed 07/02/19 Page 3 of 6 Page ID #:3


  1   sustained in an attack by a goat at 1398 Shirlmar Avenue, San Dimas, CA 91773.
  2   Lovelace’s injuries occurred while Penn-Star’s policy was in effect.
  3         8.    Parties Fantastic tendered Lovelace’s cross-complaint to Penn-Star for
  4   defense and indemnity. Penn-Star declined the tender.
  5         9.    Penn-Star’s policy sets forth, among other language, the following
  6   language:
  7          COMMERCIAL GENERAL LIABILITY COVERAGE FORM
  8                                           * * *
  9         SECTION I—COVERAGES
 10         COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
 11         LIABILITY
 12         1.    Insuring Agreement.
 13               a. We will pay those sums that the insured becomes legally obligated
 14                   to pay as damages because of “bodily injury” or “property damage”
 15                   to which this insurance applies. We will have the right and duty to
 16                   defend the insured against any “suit” seeking those damages.
 17                   However, we will have no duty to defend the insured against any
 18                   “suit” seeking damages for “bodily injury” or “property damage” to
 19                   which this insurance does not apply. We may, at our discretion,
 20                   investigate any “occurrence” and settle any claim or “suit” that
 21                   may result.***
 22                                           * * *
 23               b. This insurance applies to “bodily injury” and “property damage”
 24                   only if:
 25                   (1)        The “bodily injury” or “property damage” is caused by an
 26                              “occurrence” that takes place in the “coverage territory”;
 27                   (2)        The “bodily injury” or “property damage” occurs during
 28                              the policy period;


                                              3
                             COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-05747-FMO-MAA Document 1 Filed 07/02/19 Page 4 of 6 Page ID #:4


  1                                         * * *
  2         SECTION V – DEFINITIONS
  3                                          * * *
  4         3.    “Bodily injury” means bodily injury, sickness or disease sustained by
  5               a person, including death resulting from any of these at any time.
  6                                          * * *
  7         13.   “Occurrence” means an accident, including continuous or repeated
  8               exposure to substantially the same general harmful conditions.
  9                                          * * *
 10                EXCLUSION—INJURIES CAUSED BY ANIMALS
 11

 12         This endorsement modifies insurance provided under the following:
 13

 14          COMMERCIAL GENERAL LIABILITY COVERAGE PART
 15

 16         This insurance will not provide coverage, meaning defense costs or
 17         indemnification for:
 18

 19               “Bodily injury”, “property damage”, “personal or advertising injury”,
 20               medical payments or any other damages claimed because of liability,
 21               or alleged liability, resulting from, caused by, arising out of, or in any
 22               ways connected with:
 23

 24               The ownership, use, loading or unloading, handling or demonstrations
 25               of domestic or wild animals:
 26

 27                     1.     Whether or not caused by, at the instigation of, or with
 28                            the direct or indirect involvement of the insured, the


                                              4
                             COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-05747-FMO-MAA Document 1 Filed 07/02/19 Page 5 of 6 Page ID #:5


  1                                insured’s employees or other persons on the insured’s
  2                                premises; or
  3

  4                        2.      Whether or not caused by or arising out of the insured’s
  5                                failure to properly supervise or keep the insured premises
  6                                and/or operations in a safe condition.
  7

  8         10.    An actual controversy has arisen and now exists between Penn-Star,
  9   on one hand, and Parties Fantastic, on the other hand, concerning their respective
 10   rights and obligations with respect to Lovelace’s cross-complaint in the Parties
 11   Fantastic lawsuit.        Penn-Star contends that it owes no duty to defend or to
 12   indemnify Parties Fantastic against the allegations in Lovelace’s cross-complaint
 13   because the cross-complaint does not expose Parties Fantastic to liability for
 14   damages covered by the terms and conditions of Penn-Star’s policy. Penn-Star is
 15   informed and believes that Parties Fantastic contends to the contrary of Penn-Star’s
 16   contentions set forth above.
 17         11.    Penn-Star is informed and believes that Lovelace likewise contends to
 18   the contrary of Penn-Star’s contentions set forth in Paragraph 10 above, so that an
 19   actual controversy exists between Penn-Star and Lovelace.
 20         12.    Penn-Star therefore requests that this Court enter a binding judicial
 21   declaration in accordance with Penn-Star’s contentions set forth above.            The
 22   requested declarations are both necessary and proper at this time under the
 23   circumstances in that the interests of judicial economy and substantial justice will
 24   be served thereby.
 25

 26      WHEREFORE, Penn-Star prays for judgment as follows:
 27         a.     That the Court make and enter its binding judicial declarations in
 28                accordance with Penn-Star contentions set forth above;


                                                  5
                                 COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:19-cv-05747-FMO-MAA Document 1 Filed 07/02/19 Page 6 of 6 Page ID #:6


  1         b.       That Penn-Star be awarded its costs of suit incurred herein; and
  2         c.       For such other and further relief as the court deems just and proper.
  3

  4                               DEMAND FOR JURY TRIAL
  5         Penn-Star Insurance Company hereby demands trial by jury in accordance
  6   with Fed.R.Civ.P. 38.
  7

  8   July 2, 2019                            NIELSEN, HALEY & ABBOTT LLP
  9
                                        By:          Daniel N. Katibah
 10
                                               DANIEL N. KATIBAH
 11                                            Attorneys for Plaintiff
                                               Penn-Star Insurance Company
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                6
                               COMPLAINT FOR DECLARATORY JUDGMENT
